Exhibit 99.3 DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet June 30, 2007 (in thousands) DXP Precision Pro Forma Pro Forma 6/30/2007 6/25/2007 Adjustments Combined Assets Current Assets: Cash $15,622 $318 $(12,011)(a)(b) $ 3,929 Accounts receivable, net 46,558 25,705 - 72,263 Inventory, net 37,022 40,196 - 77,218 Prepaid expenses and other current assets 1,235 2,787 (95)(a) 3,927 Deferred income taxes 784 - - 784 Total current assets 101,221 69,006 (12,106) 158,121 Property & equipment, net 10,508 15,742 (9,347) (a) 16,903 Other assets: Goodwill 18,561 - 42,474(d) 61,035 Other intangible assets, net 11,538 - 22,544(e) 34,082 Other non current assets 296 6,625 (6,498) (a) 423 Total assets $ 142,124 $ 91,373 $37,067 $270,564 Liabilities & Shareholders' Equity Current liabilities: Trade accounts payable and cash overdraft $ 22,118 $ 24,311 $- $ 46,429 Accrued expenses and other current liabilities 16,424 2,634 52(k) 19,110 Current portion of long term debt 2,318 1,718 (1,718) (b) 2,318 Total current liabilities 40,860 28,663 (1,666) 67,857 Long term debt 8,131 55,735 43,417 (b) 107,283 Minority interest in consolidated subsidiary 12 - - 12 Deferred income taxes 2,258 - 2,291 (c) 4,549 Total liabilities 51,261 84,398 44,042 179,701 Shareholders' equity 90,863 6,975 (6,975)(f) 90,863 Total liabilities & stockholders' equity $142,124 $ 91,373 $ 37,067 $270,564 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. 22 DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For the Six Months Ended June 30, 2007 (in thousands, except per share amounts) Six Months Ended DXP Enterprises, Inc. June 30, 2007 Precision Industries, Inc. June 25, 2007 Pro Forma Adjustments Pro Forma Combined Sales $168,954 $138,246 $(23)(a) $307,177 Cost of sales 119,506 104,503 - 224,009 Gross profit 49,448 33,743 (23) 83,168 Selling, general and administrative expense 35,811 28,669 (623)(a) (g) 63,857 Intangible asset amortization 836 - 1,494(h) 2,330 Operating income 12,801 5,074 (894) 16,981 Other income 99 14 (14)(a) 99 Interest expense (1,107) (2,236) (1,428)(i) (4,771) Minority interest - 27 (27) (a) - Income before taxes 11,793 2,879 (2,363) 12,309 Provision for income taxes 4,649 - 207(j) 4,856 Net income 7,144 2,879 (2,570) 7,453 Preferred stock dividend (45) - - (45) Net income attributable to common shareholders $7,099 $2,879 $(2,570) $7,408 Basic income per share $1.32 $1.38 Weighted average common shares outstanding 5,366 5,366 Diluted income per share $1.20 $1.26 Weighted average common and common equivalent shares outstanding 5,936 5,936 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. 23 DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For Year Ended December 31, 2006 (in thousands, except per share amounts) Fiscal Year Ended DXP Enterprises December 31, 2006 Precision Industries, Inc. December 27, 2006 Pro Forma Adjustments Pro Forma Combined Sales $279,820 $297,340 $(46) (a) $577,114 Cost of sales 201,198 225,608 - 426,806 Gross profit 78,622 71,732 (46) 150,308 Selling, general and administrative expense 57,406 63,414 (1,396)(a) (g) 119,424 Intangible asset amortization 538 - 2,988(h) 3,526 Operating income 20,678 8,318 (1,638) 27,358 Other income 651 159 (159)(a) 651 Interest expense (1,943) (4,201) (2,673)(i) (8,817) Minority interest 18 (268) 268 (a) 18 Income before taxes 19,404 4,008 (4,202) 19,210 Provision for income taxes 7,482 - (78)(j) 7,404 Net income 11,922 4,008 (4,124) 11,806 Preferred stock dividend (90) - - (90) Net income attributable to common shareholders $11,832 $4,008 $(4,124) $11,716 Basic income per share $2.34 $2.34 Weighted average common shares outstanding 5,063 5,063 Diluted income per share $2.08 $2.08 Weighted average common and common equivalent shares outstanding 5,732 5,732 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. 24 DXP Enterprises, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation On September 10, 2nterprises, Inc. (“DXP” or the “Company”) acquired all of the outstanding common stock of Precision Industries, Inc. (“Precision”) for approximately $110 million (including estimated acquisition costs) subject to certain post-closing purchase price adjustments.DXP funded the purchase price with cash on hand and proceeds from a new credit facility, which was closed simultaneously with the acquisition. The unaudited pro forma condensed combined balance sheet has been prepared assuming the acquisition occurred as of June 30, 2007.The unaudited pro forma condensed consolidated statements of income have been prepared assuming the acquisition occurred as of the beginning of the periods presented. For the pro forma condensed combined balance sheet, the $110 million purchase price, including an estimate of costs incurred by the Company directly as a result of the acquisition, has been allocated based on management’s preliminary estimate of the fair values of assets acquired and liabilities assumed as of September 10, 2007.The purchase price allocation is considered preliminary, particularly as it relates to the final valuation of certain identifiable intangible assets and there could be significant adjustments when the valuation is finalized.The preliminary estimate of the purchase price allocation is as follows (in millions). Total current assets $66.1 Intangible assets 22.5 Goodwill 42.5 Property, plant and equipment, net 6.1 Other assets 1.4 Total liabilities (28.6) Total purchase price, including transaction costs $110.0 The acquired intangible assets consist primarily of customer relationships ($21.7 million) and non-compete agreements ($0.8 million).These intangible assets will be amortized over 8 years and 3 years, respectively, using the straight-line method. The accompanying unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements of DXP and Precision, including DXP’s annual report on Form 10-K for the year ended December 31, 2006 and DXP‘s quarterly reports on Form 10-Q for the periods ended June 30, 2007 and September 30, 2007. Note 2.Pro Forma Adjustments Note:All pro forma adjustments are preliminary. (a) These adjustments are made to eliminate revenues, expenses (including selling shareholder expenses of $2.8 million for the year ended December 27, 2006 and $1.2 million for the six months ended June 25, 2007), assets and liabilities of Precision operations and activities which were not acquired or will not be continued.Financial Accounting Standards Board Interpretation No. 46R, Consolidation of Variable Interest Entities (“VIEs”) required Precision to consolidate various variable interest entities in its consolidated financial statements.These VIEs were not acquired by DXP and are eliminated in these unaudited pro forma condensed combined financial statements. These adjustments include the following: June 30, 2007 Unaudited Pro Forma Condensed Combined Balance Sheet Cash - $(206) – Eliminate VIE cash. 25 Prepaid expenses - $(95) – Eliminate assets not acquired. Property
